Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 14, 2015

The Court of Appeals hereby passes the following order:

A16A0182. JAMES CULPEPPER v. THE STATE.

      On September 3, 2015, the trial court entered an order denying James
Culpepper’s motion to suppress. It subsequently issued a certificate of immediate
review on September 9, 2015. Culpepper then filed a notice of appeal from the trial
court’s order in the superior court and this case came before us on direct appeal. We,
however, lack jurisdiction.
      The underlying case remains pending in the trial court, and neither the
September 3, 2015 order nor the certificate of immediate review are final appealable
decisions within the meaning of OCGA § 5-6-34 (a). Accordingly, Culpepper was
required to follow the interlocutory appeal procedure outlined in OCGA § 5-6-34 (b)
and, after obtaining a certificate of immediate review from the trial court, was
required to file a timely application for interlocutory review in this Court. See OCGA
§ 5-6-34 (b); Court of Appeals Rule 30. Culpepper has not obtained this Court’s
permission to bring his appeal. Accordingly, we lack jurisdiction, and this appeal is
hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            10/14/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.